Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Kinetic Concepts,Inc. (the "Company") on Form10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), Catherine M. Burzik, as Chief Executive Officer of the Company, and Martin J. Landon, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of their knowledge, respectively, that (1)the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 4, 2011 /s/ Catherine M. Burzik Catherine M. Burzik President and Chief Executive Officer /s/ Martin J. Landon Martin J. Landon Executive Vice President and Chief Financial Officer
